STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                               NO.    2022   KW    0219

VERSUS


TORRANCE        HARMON                                                          MAY   9,    2022




In   Re:         Torrance      Harmon,     applying   for     supervisory         writs,      16th
                 Judicial      District    Court,    Parish       of   St.    Mary,   No.    2010-
                 182718.




BEFORE:          GUIDRY,      HOLDRIDGE,    AND   CHUTZ,    JJ.


        WRIT     DENIED.


                                               JMG
                                               GH
                                               WRC




COURT      OF   APPEAL,      FIRST   CIRCUIT




        DEPUTY     CLERK     OF   COURT
                 FOR   THE   COURT